Citation Nr: 0004715	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-12 99 1A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for arthritis of the 
knees and feet due to residuals of frostbite.

2.	Entitlement to an increased evaluation for a partial 
amputation of the left index finger with neuralgia, currently 
rated at 10 percent disabling.

3.	Entitlement to an increased evaluation for high frequency 
hearing loss, currently rated at 10 percent disabling.

4.	Entitlement to an effective date prior to April 19, 1991, 
for the grant of a compensable evaluation for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to June 
1956.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 


REMAND

Initially, the Board observes that the claims file is in dire 
need of repair.  In this regard, that claims folder contains 
far too many documents for a single folder, the flaps of the 
folder itself are torn or loose from the main body, and many 
documents are in danger of being lost or misplaced due to the 
shear volume of material being placed in a single folder.  
Accordingly, in order preserve the integrity of the 
appellant's record, corrective action must be initiated at 
once.

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a) (1991); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service- 
connected disability generally is a well-grounded claim).

After reviewing the claims file the Board finds that 
additional development is in order with respect to the 
veteran's claims.  In this respect, the veteran should 
initially be afforded new VA examinations for his partial 
amputation of the left index finger with neuralgia, and for 
his high frequency hearing loss, as his last VA examinations 
were given in 1991 and 1993 respectively. 

The Board also observes that in an August 1992 rating 
decision, the RO most recently evaluated the veteran's 
service-connected high frequency hearing loss disorder under 
38 C.F.R. § 4.85, Diagnostic Code 6101 (1991).  The Board 
notes that the provisions of the rating schedule governing 
evaluation of diseases of the ear have since been amended.  
See 62 Fed. Reg. 25202-25210 (June 10, 1999) (codified at 38 
C.F.R. §§ 4.85-4.87, Diagnostic Codes 6100-6260.  The Board 
notes, however, that the RO did not documented their 
consideration of the revised criteria prior to the transfer 
of the claims file to the Board.

With respect to the claim of entitlement to service 
connection for arthritis of the knees and feet due to 
frostbite the Board notes that the service medical records do 
not show any complaints or findings relative to frostbite.  
Significantly, however, it is vital to recall that between 
November 27, and December 11, 1951, the veteran was a member 
of Headquarters Company, First Signal Battalion, First Marine 
Division, and that the veteran's division was then involved 
in the infamous battle against Chinese Communist and North 
Korean forces at the Chosin Reservoir.  (aka "The Frozen 
Chosin.")  The Chosin Reservoir is located on a plateau at 
the uppermost region of North Korea, and temperatures during 
the battle are known to have dipped to 30 degrees below zero, 
and at times the temperatures were even colder.  In light of 
the foregoing, the Board finds that the application of 38 
U.S.C.A. § 1154 (West 1991) may be warranted here if the 
appellant actually served in combat.  Therefore, the Board 
finds that further development relative to the appellant's 
combat status is in order.

Finally, the record reveals that the veteran, on his VA Form 
9, received in May 1995, initially declined a request for a 
BVA hearing.  However, in the comment section of this 
substantive appeal, the veteran indicated that if the RO 
denied his claims, then he still wanted to have a travel 
Board hearing.  In order to determine whether the veteran 
still desired to have a travel Board hearing, the BVA sent a 
clarification letter to the veteran in February 2000.  The 
veteran responded in the affirmative.  Hence, the RO should 
schedule the veteran for a travel Board hearing.

Therefore, this case is REMANDED for the following action:

1.  The RO shall repair the veteran's 
claims folder by replacing it with at 
least two volumes.  If more are 
necessary, the RO should use more.  
Folders should not be expanded with duct 
tape, etc.  All of the veteran's records 
must be secured into the volumes with 
"Acco" or like type fasteners.  Temporary 
files must be incorporated with the 
permanent files.

2.  The RO should contact the veteran and 
request that he provided a detailed 
statement regarding the times and places 
he was exposed to frostbite during the 
Korean War.  The names, dates and places 
of any event must be provided in detail, 
to include any service at or near the 
Chosin Reservoir.  The information 
provided by the appellant concerning the 
specific circumstances of the claimed 
stressors, and a copy of the veteran's 
service records should be then sent to 
the Commandant, Headquarters United 
States Marine Corps, ATTN:  MMRB-16, 
Quantico, VA  22134-0001, for 
verification of the stressors claimed by 
the veteran.  In addition, the Commandant 
should be requested to determine whether 
the veteran would have received the 
Combat Action Ribbon if such an award had 
been in existence during the veteran's 
period of service.

3.  The RO should schedule the appellant 
for a hand, thumb and fingers 
examination, a neurological examination, 
and a hearing loss examination by VA 
physicians to determine the nature and 
extent of his partial amputation of the 
left index finger with neuralgia and high 
frequency hearing loss.  All necessary 
evaluations, tests, and studies, 
including X-ray studies and an 
audiological evaluation must be 
performed.  All opinions and supporting 
rationale must be in writing.  Since it 
is important that each disability be 
viewed in relation to its history, the 
veteran's claims folders, and a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to 
conducting the requested examination.

4.  For the requested examinations the 
appellant must be given adequate notice, 
to include advising him of the 
consequences of failure to report for the 
examinations.  If he fails to report for 
the examinations, this fact should be 
noted in the claims folders and a copy of 
the scheduling notice should be obtained 
by the RO and associated with the claims 
folders.

5. 	Following completion 
of the foregoing, the RO should review 
the claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
examinations.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.

6. 	Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal in light of all of 
the evidence of record.  Specifically, in 
view of Karnas v. Derwinski, 1 Vet. App. 
308 (1991), the RO should re-evaluate the 
veteran's service-connected high 
frequency hearing loss disorder in light 
of the old and new criteria for rating 
diseases of the ear.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and be given an 
opportunity to respond.   

7.	Thereafter, the veteran should be 
scheduled to appear before a hearing 
conducted by a traveling Member of the 
Board appearing at the RO.

The purpose of this REMAND is to protect the appellant's 
right to due process and to fulfill the duty to assist.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



